                                          Case 3:16-cv-05475-WHO Document 96 Filed 05/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         WILLIAM JEFF HOLLEY, et al.,
                                   7                                                      Case No. 16-cv-05475-WHO
                                                       Plaintiffs,
                                   8
                                                 v.                                       ORDER OF DISMISSAL
                                   9
                                         TECHTRONIC INDUSTRIES NORTH                      Re: Dkt. No. 95
                                  10     AMERICA, INC., et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is

                                  14   dismissed with prejudice. The Clerk shall close the case.

                                  15   Dated: May 3, 2021

                                  16                                                  ______________________________________
                                                                                      WILLIAM H. ORRICK
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
